Citation Nr: 0006540	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 until May 
1989.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 from the Columbia, South Carolina 
Regional Office (RO) which denied service connection for 
hearing loss and tinnitus.


FINDING OF FACT

The claims for service connection for bilateral hearing loss 
and tinnitus are not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he sustained acoustic trauma in 
service as the result of exposure to aircraft carriers on the 
flight deck aboard ship.  He asserts that he now has a 
hearing loss and tinnitus as the result thereof for which 
service connection should now be granted by the Board. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1999).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303(d), 3.306 (1999).

Service connection for impaired hearing may be established if 
at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The Board must now consider the threshold issue of whether 
the appellant has presented well-grounded claims for 
bilateral hearing loss and tinnitus.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims are 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claims need not be 
conclusive, they must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.

Factual background

Review of the service medical record discloses that upon 
examination in March 1981 for enlistment into service, 
audiometry readings for the right and left ears, in decibels, 
were 0/0/0/5/5 and 5/5/0/0/0/ at the 500/1000/2000/4000 Hertz 
frequencies, respectively.  The veteran was shown to have 
complained of ear pain in August 1983 subsequent to which it 
was noted that an audiogram showed increased decibel loss at 
all frequencies.  The tympanic membranes were observed to be 
immobile and cloudy.  An assessment of otitis media was 
rendered for which medication was prescribed.  

Upon re-enlistment examination in June 1985, audiometry 
readings for the right and left ears, in decibels, were 
5/10/5/20/25 and 5/10/-5/0/5 at the 500/1000/2000/4000 Hertz 
frequencies, respectively.  The ears were evaluated as 
normal.  The appellant complained of left ear pain in 
September 1987 whereupon it was noted that he had a six-year 
history of a similar problem.  Following physical 
examination, an assessment of otitis externa was recorded and 
medication was prescribed.  In April 1988, it was reported 
that the veteran was examined and issued ear plugs.  He 
signed a statement on that date indicating that he understood 
that he was required to wear hearing protection against noise 
at all times while posted in high noise areas or when using 
high noise producing equipment.  The service medical records 
are negative for any complaints of ringing of the ears.  A 
separation examination report is not of record.  

The post-service record shows that the veteran filed a claim 
for a condition not pertinent to this appeal and was afforded 
a VA examination in September 1989 whereupon he underwent a 
general physical examination.  It was reported that the eyes, 
ears, nose and throat (HEENT) were normal upon fundoscopic 
examination.  The veteran was shown to have received ongoing 
treatment as a VA outpatient in records dating from April 
1990, but no complaints referable to the ears are recorded.  
In July 1996, it was shown that the appellant underwent a 
complete physical examination for entrance into nursing 
school whereupon it was noted that he had normal hearing.  
Claims for service connection for tinnitus and hearing loss 
were first filed in March 1997 and May 1998, respectively.  

VA audiology clinic records dated in February 1998 indicate 
that the veteran reported a history of constant bilateral 
tinnitus for 10 years.  Noise exposure was noted to have come 
from aircraft carriers, from air conditioning generators, fan 
rooms and electronic equipment for eight years and in heating 
and air conditioning for three years.  An audiogram was 
obtained showing approximate decibel losses of 10/10/10/30/45 
and 10/10/10/10/15 at the 500/1000/2000/4000 Hertz 
frequencies, in the right and left ears, respectively.  
Speech discrimination scores were 92 percent in the right ear 
and 100 percent in the left ear.  Assessments of 
sensorineural hearing loss and tinnitus were rendered.  

Analysis

Although the appellant asserts that he has bilateral hearing 
loss for which service connection should be granted, the 
Board points out that there is no competent clinical evidence 
of record which shows that the appellant has any current 
ratable hearing loss disability of the left ear for VA 
compensation and pension purposes.  A review of the clinical 
record discloses that puretone thresholds and speech 
discrimination in the left ear did not demonstrate hearing 
loss disability under VA standards on VA audiology evaluation 
in February 1998.  In this regard, it must be pointed out to 
the veteran that a claim for service-connection must be 
accompanied by evidence which establishes that he currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  
Consequently, the appellant's own assertions that he now has 
left ear hearing impairment do not constitute cognizable 
evidence upon which to reach the merits of this matter in the 
absence of clinical demonstration of current disability.

The service medical records reflect a decrease in right ear 
hearing ability during service.  However, such change has not 
been shown to be clinically significant.  The record reflects 
that clinical evidence of a ratable right ear hearing loss 
disability for VA purposes is not demonstrated in the record 
until the veteran was evaluated by the VA in February 1998.  
This is almost 10 years after the veteran's release from 
active duty.  The Board must thus find in this instance that 
even if the veteran did have the type of exposure to noise in 
service as contended, as well as the demonstrated ear 
infections, they have not been demonstrated to have resulted 
in  chronic hearing loss disability as continuity of 
symptomatology is not established.  38 C.F.R. § 3.303.  
Moreover, in the absence of demonstration of right ear 
hearing loss disability for VA purposes to a compensable 
degree within one year after separation from service, the 
disability may not be presumed to have been incurred in 
service pursuant to 38 C.F.R. §§ 3.307 and 3.309 (1999).

The Board points out, however, that a failure to meet the 
criteria for a hearing loss disability at separation from 
service does not necessarily bar service connection for 
hearing loss.  When hearing test results at separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet.App. 155, 159-60 (1993); see also Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  In such instances, however, a 
grant of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. 
§ 3.303(d).


It is demonstrated in this instance, however, there is no 
competent clinical evidence of record which has related 
current right ear hearing loss disability to the veteran's 
period of service, to include change in right ear hearing 
ability during service.  The veteran himself is not shown to 
possess the medical expertise necessary to render an opinion 
as to the cause of the right ear hearing loss disability now 
indicated.  Therefore, his statements and testimony standing 
alone are not sufficient to make his claim for service 
connection well grounded.  See Heuer v. Brown, 7 Vet.App. 
379, 384 (1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993)).

As for the claim for tinnitus, the record reflects that there 
is no competent medical evidence of record which establishes 
a nexus relationship between current symptomatology in this 
regard and service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  As a lay person who is untrained in the field of 
medicine, the veteran is not competent to provide a medical 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
The Board does not dispute the appellant's statements that he 
was exposed to hazardous noise levels in service.  However, 
the postservice record is completely devoid of complaints or 
a finding of tinnitus until 1997, more than 8 years after 
separation from active duty.  Consequently, current findings 
of tinnitus are far too remote from service to establish a 
basis for a grant of service connection in the absence of any 
competent nexus to active duty, or continuity of 
symptomatology since service.  See 38 C.F.R. § 3.303.

Conclusion

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record in this instance reflects that no medical provider in 
the record has proposed any link between the veteran's 
current right ear hearing loss or tinnitus to service, and it 
is demonstrated that he does not now have hearing loss 
disability for VA purposes in the left ear.  A well-grounded 
claim must be supported by evidence, more than merely 
allegations.  Tirpak at 609, 611.  Accordingly, without the 
requisite competent evidence reflecting that the veteran has 
bilateral hearing loss disability or tinnitus, of service 
onset, he has not met his burden of submitting evidence that 
his claims of service connection for such are well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
are found to be not well-grounded, and the appeals based 
thereon must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support these appeals.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to service, the Board views its discussions above as 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the above 
disorders.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claim for service connection for bilateral hearing loss 
is not well grounded; the appeal is thus denied.  

The claim for service connection for tinnitus is not well 
grounded; the appeal is thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

